      Case 7:19-cv-00061 Document 18 Filed on 01/22/20 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 JESUS MEDINA,

 Plaintiff,                                          Case No. 7:19-cv-00061

 v.                                                  Honorable Judge Ricardo H. Hinojosa

 QUICKEN LOANS, INC.,

 Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES JESUS MEDINA (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd., and, in support of their Notice of Voluntary Dismissal with Prejudice, state as

follows:

        Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily

dismisses his claims against the Defendant, QUICKEN LOANS, INC., with prejudice. Each

party shall bear its own costs and attorney fees.

Dated: January 22, 2020                             Respectfully Submitted,

                                                    /s/ Nathan C. Volheim
                                                    Nathan C. Volheim Esq.
                                                    Federal I.D. 3098183
                                                    Counsel for Plaintiff
                                                    Admitted in the Southern District of Texas
                                                    Sulaiman Law Group, Ltd.
                                                    2500 S. Highland Avenue, Suite 200
                                                    Lombard, IL 60148
                                                    Phone (630) 575-8181 x113
                                                    Fax: (630)575-8188
                                                    nvolheim@sulaimanlaw.com
      Case 7:19-cv-00061 Document 18 Filed on 01/22/20 in TXSD Page 2 of 2




                                   CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that on January 22, 2020 a true and correct copy of the

above and foregoing document was filed with the Court and served on all parties requested

electronic notification.



                                                                  /s/ Nathan C. Volheim
                                                                  Nathan C. Volheim Esq.
